ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Rebecca Hanson Frederick has committed professional misconduct, namely she failed to file federal and state individual income tax returns for tax years 1989 through 1995, had multiple traffic offenses and made false statements to hearing officers, made false statements to obtain insurance, demonstrated incompetence in the at-. tempted service of an out-of-state subpoena, made bad faith and frivolous motions in a dissolution matter, made misrepresentations to, a client and failed to pursue the client’? matter, failed to cooperate with the Director’s investigation, deceitfully obtained information for use in a dissolution matter, had trust account shortages and an overdraft, and made misleading statements to a court; and
WHEREAS, following respondent’s answer to the petitions, this matter was heard by a referee of this court, who recommends disbarment; and
WHEREAS, respondent has waived her rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and agrees that the court may. adopt the referee’s disbarment recommendation and has entered into a stipulation with the Director in which they jointly recommend that disbarment is the appropriate discipline and wherein respondent agrees to the payment of $900 in costs pursuant to Rule 24, RLPR; and
WHEREAS, this court has independently reviewed the record and agrees that disbarment is the appropriate discipline,
IT IS HEREBY ORDERED that Rebecca Hanson Frederick is disbarred. The Director is awarded $900 in costs.
BY THE COURT:
/s/ Alan C. Page
Alan C. Page
Associate Justice